          Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 1 of 34




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 KENT J. RODRIGUEZ, Individually and                  Case No.
 On Behalf of All Others Similarly Situated,

                                    Plaintiff,        CLASS ACTION COMPLAINT

                        v.
                                                      JURY TRIAL DEMANDED
 DRAFTKINGS INC. f/k/a DIAMOND
 EAGLE ACQUISITION CORP., JASON D.
 ROBINS, JASON K. PARK, JEFF
 SAGANSKY, and ELI BAKER,

                                    Defendants.


       Plaintiff Kent J. Rodriguez (“Plaintiff”), individually and on behalf of all others similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges

the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants, United

States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding DraftKings Inc. f/k/a Diamond Eagle Acquisition Corp. (“DEAC”,

“DraftKings”, or the “Company”), analysts’ reports and advisories about the Company, and

information readily obtainable on the Internet. Plaintiff believes that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.




                                                  1
             Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 2 of 34




                                    NATURE OF THE ACTION

        1.       This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants that purchased or otherwise acquired DraftKings securities

between December 23, 2019 and June 15, 2021, both dates inclusive (the “Class Period”), seeking

to recover damages caused by Defendants’ violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top officials.

        2.       DraftKings operates as a digital sports entertainment and gaming company in the

U.S. It operates through two segments, Business-to-Consumer and Business-to-Business. The

Company provides users with daily sports, sports betting, and iGaming opportunities. It is also

involved in the design, development, and licensing of sports betting and casino gaming platform

software for online and retail sportsbook, and casino gaming products. The Company distributes

its product offerings through various channels, including traditional websites, direct app

downloads, and direct-to-consumer digital platforms.

        3.       DraftKings was incorporated in Nevada as DEAC NV Merger Corp., a wholly

owned subsidiary of its legal predecessor, DEAC, a special purpose acquisition company, or

SPAC.        On April 23, 2020, DEAC consummated transactions contemplated by a Business

Combination Agreement (the “Business Combination”) dated December 22, 2019, as amended on

April 7, 2020, and, in connection therewith, (i) DEAC merged with and into the Company,

whereby the Company survived the merger and became the successor issuer to DEAC, (ii) the

Company changed its name to “DraftKings Inc.,” (iii) the Company acquired DraftKings Inc., a

Delaware corporation (“Old DK”), by way of a merger, and (iv) the Company acquired all of the

issued and outstanding share capital of SBTech (Global) Limited (“SBTech”). Upon




                                                    2
             Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 3 of 34




consummation of the preceding transactions, Old DK and SBTech became wholly owned

subsidiaries of the Company.

        4.       Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operations, and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) SBTech had

a history of unlawful operations; (ii) accordingly, DraftKings’ merger with SBTech exposed the

Company to dealings in black-market gaming; (iii) the foregoing increased the Company’s

regulatory and criminal risks with respect to these transactions; (iv) as a result of all the foregoing,

the Company’s revenues were, in part, derived from unlawful conduct and thus unsustainable; (v)

accordingly, the benefits of the Business Combination were overstated; and (vi) as a result, the

Company’s public statements were materially false and misleading at all relevant times.

        5.       On June 15, 2021, Hindenburg Research (“Hindenburg”) published a report

addressing DraftKings, alleging that the Company’s merger with SBTech exposed DraftKings to

dealings in black-market gaming. Citing “conversations with multiple former employees, a review

of SEC and international filings, and inspection of back-end infrastructure at illicit international

gaming websites,” Hindenburg alleged that “SBTech has a long and ongoing record of operating

in black markets,” estimating that 50% of SBTech’s revenue is from markets where gambling is

banned.”

        6.       Following publication of the Hindenburg report, DraftKings’ stock price fell $2.11

per share, or 4.17%, to close at $48.51 per share on June 15, 2021.

        7.       As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.




                                                   3
            Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 4 of 34




                                  JURISDICTION AND VENUE

       8.       The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       9.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       10.      Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged misstatements entered and the

subsequent damages took place in this Judicial District. Pursuant to DraftKings’s most recent

Quarterly Report, as of May 5, 2021, there were 400,980,887 shares of the Company’s Class A

common stock and 393,013,951 shares of the Company’s Class B common stock outstanding.

DraftKings’s securities trade on the Nasdaq Global Select market (“NASDAQ”). Accordingly,

there are presumably hundreds, if not thousands, of investors in DraftKings securities, some of

whom undoubtedly reside in this Judicial District.

       11.      In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

                                              PARTIES

       12.      Plaintiff, as set forth in the attached Certification, acquired DraftKings securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.




                                                   4
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 5 of 34




       13.     Defendant DraftKings is a Nevada corporation with principal executive offices

located at 222 Berkeley Street, 5th Floor, Boston, Massachusetts 02116. The Company’s common

stock trades in an efficient market on the NASDAQ under the ticker symbol “DKNG”.

       14.     Defendant Jason D. Robins (“Robins”) has served as DraftKings’ Chief Executive

Officer (“CEO”) and Chairman of the Board since the consummation of the Business

Combination.

       15.     Defendant Jason K. Park (“Park”) has served as DraftKings’ Chief Financial

Officer (“CFO”) since the consummation of the Business Combination.

       16.     Defendant Jeff Sagansky (“Sagansky”) served as DEAC’s CEO and Chairman until

the consummation of the Business Combination.

       17.     Defendant Eli Baker (“Baker”) served as DEAC’s CFO and President until the

consummation of the Business Combination.

       18.     Defendants Robins, Park, Sagansky, and Baker are sometimes referred to herein as

the “Individual Defendants.”

       19.     The Individual Defendants possessed the power and authority to control the

contents of DraftKings’ SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of DraftKings’ SEC filings and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with DraftKings, and their access to material information available to them but not to the public,

the Individual Defendants knew that the adverse facts specified herein had not been disclosed to

and were being concealed from the public, and that the positive representations being made were




                                                5
          Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 6 of 34




then materially false and misleading. The Individual Defendants are liable for the false statements

and omissions pleaded herein.

        20.     DraftKings and the Individual Defendants are collectively referred to herein as

“Defendants.”

                                SUBSTANTIVE ALLEGATIONS

                                          Background

        21.     DraftKings operates as a digital sports entertainment and gaming company in the

U.S. It operates through two segments, Business-to-Consumer and Business-to-Business. The

Company provides users with daily sports, sports betting, and iGaming opportunities. It is also

involved in the design, development, and licensing of sports betting and casino gaming platform

software for online and retail sportsbook, and casino gaming products. The Company distributes

its product offerings through various channels, including traditional websites, direct app

downloads, and direct-to-consumer digital platforms.

        22.     DraftKings was incorporated in Nevada as DEAC NV Merger Corp., a wholly

owned subsidiary of its legal predecessor, DEAC, a special purpose acquisition company, or

SPAC.    On April 23, 2020, DEAC consummated transactions contemplated by a Business

Combination Agreement dated December 22, 2019, as amended on April 7, 2020, and, in

connection therewith, (i) DEAC merged with and into the Company, whereby the Company

survived the merger and became the successor issuer to DEAC, (ii) the Company changed its name

to “DraftKings Inc.,” (iii) the Company acquired Old DK, by way of a merger, and (iv) the

Company acquired all of the issued and outstanding share capital of SBTech. Upon consummation

of the preceding transactions, Old DK and SBTech became wholly owned subsidiaries of the

Company.




                                                6
           Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 7 of 34




        Materially False and Misleading Statements Issued During the Class Period

       23.      The Class Period begins on December 23, 2019, when DraftKings issued a press

release, filed by DEAC on a Current Report on Form 8-K with the SEC that same day, announcing

the Business Combination. That press release made the following representations regarding

SBTech:

       SBTech Highlights

       •     SBTech is a premier global full-service B2B turnkey technology provider with
             omni-channel sports betting solutions, trading services, and marketing and
             bonus tools powering some of the world’s most popular sports betting and
             online gaming brands.
       •     50+ partners in 20+ regulated markets and jurisdictions including Czech
             Republic, Denmark, Ireland, Italy, Mexico, Portugal, Spain, Sweden, and U.K.
             and Arkansas, Indiana, Mississippi, New Jersey, Oregon and Pennsylvania in
             United States.
       •     Awarded exclusive contract offering mobile and retail sports betting for the
             Oregon state lottery with their Oregon Lottery Scoreboard brand.

       “The combination of DraftKings and SBTech brings together two tech-native
       companies with the customer at their cores,” said Gavin Isaacs, SBTech’s
       Chairman. “SBTech will maintain its core business and continue its B2B focus. We
       are excited about the opportunity to join a company with a similar innovation DNA
       and create a unique and differentiated player in global sports betting and online
       gaming.”

       24.      That same day, DEAC filed a Current Report on Form 8-K with the SEC, appended

to which as an exhibit was the transcript of an investor call to discuss the Business Combination.

During the call, Defendant Robins touted SBTech, stating, in relevant part:

       Number three, the combination with SBTech, who is the leading B2B innovator in
       sports technology, powering some of the world’s most popular sports betting and
       online gaming brands, creates a unique, vertically integrated, customer focused
       U.S. market opportunity.

                                             ***

       Layering in SBTech, the industry leader in B2B sport’s technology, strengthens us
       and creates a unique, vertically integrated company in the category. SBTech is one
       of the fastest growing tech firms within sports betting, featuring an omnichannel


                                                7
          Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 8 of 34




       solution. They have a proven track record of outperformance versus industry peers
       on both growth and margin. The company has a global footprint with material new
       opportunities emerging in the U.S., Europe, Africa, Latin America, and Asia.

       25.     On January 13, 2020, DEAC filed a Current Report on Form 8-K with the SEC,

appended to which as exhibit was an investor presentation (the “January 2020 Investor

Presentation”). The January 2020 Investor Presentation described DraftKings and SBTech as a

“fully integrated platform that enables DraftKings’ mission,” and touted SBTech as a “leader in

online gaming technology” that is “[p]ositioned as one of the fastest growing tech firms within

sports betting, with an omni-channel solution,” and has a “[p]roven track record of

outperformance vs. industry peers on growth and margin” and a “[g]rowing global footprint

with material new opportunities emerging in Europe, U.S., Africa, Latin America, and Asia.”

(Emphasis in original.)

       26.     On March 5, 2020, DEAC filed a Current Report on Form 8-K with the SEC,

appended to which as an exhibit was the transcript of an interview given by Defendant Robins on

March 3, 2020 at the Morgan Stanley Technology, Media & Telecom Conference. During the

interview, Defendant Robins stated, in relevant part:

       I think for us there were really three objectives that we were trying to solve for.
       And the way we approach anything at the company, including something like how
       do we capitalize the business, what's the best financing route, is we start with what
       are we trying to accomplish and then what is the most effective way to accomplish
       that. Seems simple enough.

       So the three things we were trying to accomplish were we had identified this
       company, SBTech, which we felt was a really important part of the full product that
       we needed to build out and we thought this was a great opportunity to really add
       the one piece we thought we were missing on the technology and product side.

       27.     On March 12, 2020, DraftKings issued a press release announcing the Company’s

full year 2019 results. The press release stated, in relevant part:




                                                  8
          Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 9 of 34




        “This was a transformative year for DraftKings. We further established ourselves
        as a leader in the rapidly evolving digital sports and gaming industry, launched
        products in six new states and announced a business combination with Diamond
        Eagle and SBTech to become a public company,” said Jason Robins, co-founder
        and Chief Executive Officer of DraftKings. “I am excited to have closed out 2019,
        having achieved net revenue of $323M for the full year, a 43% increase over 2018.”

                                               ***

        Upon close of the business combination, DraftKings will become the only
        vertically-integrated pure-play sports betting and online gaming company based in
        the United States. Through the business combination, DraftKings expects to realize
        synergies by transitioning its risk and trading sports betting platform to SBTech’s,
        instead of relying on a third-party platform. In addition to reducing costs,
        DraftKings will control its backend system and product roadmap, differentiating
        the company from other U.S. operators and giving it the ability to tailor its sports
        betting product to U.S. sports and users.

        28.     On April 23, 2020, DraftKings issued a press release entitled, “DraftKings Closes

Business Combination and Will Begin Trading on the Nasdaq Stock Exchange.” The press release

stated, in relevant part:

        “Today marks another milestone for DraftKings and the future of digital sports
        entertainment and gaming in America,” said Jason Robins, co-founder and CEO of
        DraftKings. “By bringing together our leading consumer brand, data science
        expertise and industry-leading products with SBTech’s proven technology
        platform, we will accelerate our innovation, growth and scale. I am confident that
        the new DraftKings will progress our goal of offering the best, most innovative
        sports and gaming products to our customers.”

        29.     On April 27, 2020, DraftKings filed a Prospectus on Form 424B3 with the SEC

(the “April 27, 2020 Prospectus”). The April 27, 2020 Prospectus stated, in relevant part:

                Following the consummation of the Business Combination with SBTech,
        we also plan to expand our offerings to begin serving other operators within our
        industry. We will begin by migrating DraftKings’ own consumer offering onto
        SBTech’s proprietary sports betting platform over time, allowing us to become a
        fully vertically integrated sports betting operator. We will also leverage the
        combined entity’s shared infrastructure to service adjacent branded operators in
        both the United States and internationally at greater scale. This could include online
        sportsbooks, retail sportsbooks, iGaming operators, as well as governments or
        lotteries seeking to manage their own sportsbook or iGaming offerings. SBTech
        offers one of the industry’s most robust platform solutions to satisfy its customers’



                                                  9
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 10 of 34




       sports betting technology needs, ranging from trading and risk management to
       platform services to support reporting, customer management and regulatory
       reporting requirements. SBTech competes with a variety of other sports betting
       technology providers and differentiates itself through this full suite platform
       offering. In addition, SBTech offers a leading iGaming solution via its proprietary
       platform with integrations to third-party iGaming suppliers.

       30.       Further, the April 27, 2020 Prospectus listed as one of the Company’s “Core

Operating Principles”:

               Act responsibly. We are committed to industry-leading responsible gaming
       practices and seek to provide our users with the resources and services they need to
       play responsibly. We have invested in processes that identify and protect vulnerable
       users. Specifically, we created an internal, independent “Game Integrity and Ethics
       Team” that actively monitors for any indication of activities that may violate
       current regulations governing us, our own terms of use or our “Community
       Guidelines.” This team oversees a framework for our user community to follow in
       determining when a user may need assistance. With our focus on fair and
       responsible gaming along with user protection and data security, users have come
       to know and trust our gaming platform.

       31.       Finally, with respect to compliance, the April 27, 2020 Prospectus stated, in

relevant part:

       Underpinning our regulatory access is our DraftKings platform that allows us to
       efficiently and safely scale our product offerings into multiple jurisdictions. We
       have developed our DraftKings platform from the ground up to meet the needs of
       the unique regulatory environment that the United States offers, while maintaining
       ease of use for our users. We provide a single experience for login, verification and
       wallet.

       SBTech’s platform has been built from the ground up to meet the needs of differing
       regulatory regimes, including configurable regulatory and responsible gaming
       controls such as responsible gaming tests, operator alerts on player behavior,
       deposit limits, betting limits, loss limits, timeout facilities, session limits, reality
       checks, balance thresholds and intended gaming amounts. These features allow the
       operators’ customers full control of their gaming to allow them to play responsibly.

       32.       On May 13, 2020, DraftKings filed a Prospectus on Form 424B3 with the SEC (the

“May 13, 2020 Prospectus”). The May 13, 2020 Prospectus contained substantively similar

statements as those included in the April 27, 2020 Prospectus, referenced, supra, in ¶¶ 29-31.




                                                 10
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 11 of 34




        33.     On May 15, 2020, DraftKings issued a press release announcing the Company’s

Q1 2020 results. The press release stated, in relevant part:

        Through its recent business combination, DraftKings has created the only vertically
        integrated sports betting company based in the United States.

        “We are uniquely positioned at the intersection of digital sports entertainment and
        gaming in a rapidly growing industry,” said Jason Robins, DraftKings co-founder,
        CEO and Chairman of the Board. “DraftKings recorded standalone Q1 year-over-
        year revenue growth of 30% despite the effects of COVID-19. Additionally, the
        engagement we continue to see from our customers validates the connection they
        have with our content, their passion for our products and most importantly their
        loyalty to our brand.”

        34.     That same day, DraftKings hosted an earnings call with investors and analysts to

discuss the Company’s Q1 2020 results (the “Q1 2020 Earnings Call”). During the scripted portion

of the Q1 2020 Earnings Call, Defendant Robins stated, in relevant part, “[t]hrough the acquisition

of SBTech, we have created the only vertically integrated sports betting company in the U.S.,

enabling us to be the product innovation leader for American sports, with a clear focus on the

American sports fan.” Also during the scripted portion of the Q1 2020 Earnings Call, Defendant

Park stated, in relevant part:

        Starting with Old DraftKings, despite COVID we generated $89 million of net
        revenue in the quarter, which is an increase of 30% versus prior year. Notably pre-
        COVID prior to March 11, our revenue was up 60% versus prior year. These results
        are due to our strategy of launching in new states, as well as growing revenue in
        existing states. In this quarter, we were live in five new states for online sports
        betting, versus the first quarter of 2019, Indiana, Iowa, New Hampshire,
        Pennsylvania, and West Virginia.

                                              ***

        Now turning to SBTech. Old SBTech revenue generated €22.6 million, an increase
        of 3% versus Q1 2019. Notably, pre-COVID, prior to March 11, our revenue was
        up 19% versus prior year.

        Adjusted EBITDA was negative €851,000 versus prior year of positive €4.3
        million. SBTech was well on track to achieve positive EBITDA for the quarter,




                                                11
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 12 of 34




       until COVID hit. And we anticipate to return to profitability once the major sports
       resume.

       35.       On June 22, 2020, DraftKings filed a Prospectus on Form 424B4 with the SEC (the

“June 22, 2020 Prospectus”). The June 22, 2020 Prospectus contained substantively similar

statements as those included in the April 27, 2020 Prospectus, referenced, supra, in ¶¶ 29-31.

       36.       On August 14, 2020, DraftKings issued a press release entitled, “DraftKings

Reports Strong Q2 Revenue Despite Limited Sports Calendar.” The press release stated, in

relevant part:

       DraftKings [. . .] today reported financial results for the second quarter of 2020. For
       the three months ended June 30, 2020, DraftKings reported GAAP revenue of $71
       million compared to $57 million during the same period in 2019. On a pro forma
       basis, including the effect of the Company’s business combination with SBTech
       (Global) Limited and Diamond Eagle Acquisition Corp. as if it had been completed
       on January 1, 2019, revenue would have been $75 million in the second quarter of
       2020, compared to $83 million during the same period in 2019. DraftKings ended
       the second quarter of 2020 with over $1.2 billion in cash and no debt on its balance
       sheet.

       “We believe that the best product will ultimately win with the American consumer,”
       said Jason Robins, DraftKings Co-Founder, CEO and Chairman of the Board. “As
       a technology first organization, we will continue to focus on bringing new and
       innovative products to market that strengthen our engagement with customers and
       maintain our competitive differentiation.”

       37.       That same day, DraftKings hosted an earnings call with investors and analysts to

discuss the Company’s Q2 2020 results (the “Q2 2020 Earnings Call”). During the scripted portion

of the Q2 2020 Earnings Call, Defendant Robins stated, in relevant part:

       We had a strong second quarter given the limited sports calendar with second
       quarter pro forma revenue of $75 million. As sports have started to return, we saw
       revenue improve sequentially each month in the quarter, with June revenue
       increasing 20% year-over-year on a pro forma basis. This strong overall results and
       improvement are due to our product innovation, our entry into new jurisdiction, and
       pent-up demand for sports betting as Live Sports like Golf, European Soccer,
       NASCAR and UFC started to return.




                                                 12
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 13 of 34




       38.     On October 8, 2020, DraftKings filed a Prospectus on Form 424B4 with the SEC

(the “October 8, 2020 Prospectus”). The October 8, 2020 Prospectus contained substantively

similar statements as those included in the April 27, 2020 Prospectus, referenced, supra, in ¶¶ 29-

31.

       39.     On November 13, 2020, DraftKings issued a press release reporting the Company’s

Q3 2020 results and raising its 2020 revenue guidance. The press release stated, in relevant part:

       DraftKings [. . .] today reported its financial results for the third quarter of 2020.
       For the three months ended September 30, 2020, DraftKings reported revenue of
       $133 million, an increase of 98% compared to $67 million during the same period
       in 2019. After giving pro forma effect to the business combination with SBTech
       (Global) Limited and Diamond Eagle Acquisition Corp., as if it had occurred on
       January 1, 2019, revenue grew 42% compared to the three months ended September
       30, 2019.

       “The resumption of major sports such as the NBA, MLB and the NHL in the third
       quarter, as well as the start of the NFL season, generated tremendous customer
       engagement,” said Jason Robins, DraftKings’ co-founder, CEO and Chairman of
       the Board. “In addition to our year-over-year pro forma revenue growth of 42%,
       DraftKings recorded an increase in monthly unique payers of 64% to over 1 million,
       demonstrating the effectiveness of our data-driven sales and marketing approach.
       Our product offerings and scalable platform provide a distinctive and personalized
       experience for customers across the ten states where we operate mobile sports
       betting today, and we look forward to entering additional jurisdictions at the earliest
       opportunity.”

       40.     That same day, DraftKings hosted an earnings call with investors and analysts to

discuss the Company’s Q3 2020 results (the “Q3 2020 Earnings Call”). During the scripted portion

of the Q3 2020 Earnings Call, Defendant Robins stated, in relevant part:

       DraftKings had a very productive third quarter on a number of different fronts.
       First, our Q3 performance confirms what we foreshadowed on our previous
       earnings call. The return on major sports has generated tremendous customer
       engagement. Third quarter revenue of $133 million was at the high end of the range
       we outlined in our recent S-1 and grew 42% year-over-year. In Q3, we also had
       more than 1 million monthly unique payers, which means the average for the month
       of July, August and September was greater than 1 million.

                                              ***



                                                 13
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 14 of 34




        We continue to be very excited with the products and technology investments we're
        making as well as with our progress on the technology migration and business
        integration of SBTech.

                                               ***

        As a reminder, with the acquisition of SBTech, we now have almost 1,100
        engineers worldwide dedicated to creating best-in-class technology and games and
        experiences for our users.

        41.      On February 26, 2021, DraftKings filed an Annual Report on Form 10-K with the

SEC, reporting the Company’s financial and operating results for the quarter and year ended

December 31, 2020 (the “2020 10-K”). The 2020 10-K also touted SBTech’s business, stating,

inter alia:

        B2B Business Marketing - Our core B2B marketing strategy is centered around
        attending and exhibiting at major trade shows around the world. SBTech’s trade
        show marketing is supplemented with digital and offline marketing campaigns in
        leading industry publications, websites, regular media pieces and participation on
        industry panels. SBTech’s reputation and customer testimonials also assist in its
        marketing and business efforts.

(Emphasis in original).

        42.      Further, the 2020 10-K touted the Company’s compliance program, stating, in

relevant part:

        We have developed and implemented an internal compliance program to help
        ensure that we comply with legal and regulatory requirements imposed on us in
        connection with our DFS, Sportsbook and iGaming activities. Our compliance
        program focuses on, among other things, reducing and managing problematic
        gaming and providing tools to assist users in making educated choices related to
        gaming activities.

        SBTech offerings have been built from the ground up to meet the needs of differing
        regulatory regimes, including configurable regulatory and responsible gaming
        controls such as responsible gaming tests, operator alerts on player behavior,
        deposit limits, betting limits, loss limits, timeout facilities, session limits, reality
        checks, balance thresholds and intended gaming amounts. These features allow the
        operators’ customers full control of their gaming to allow them to play responsibly.




                                                  14
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 15 of 34




       43.     Appended to the 2020 10-K as exhibits were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002 by Defendants Robins and Park, attesting that “[t]he information

contained in the [2020 10-K] fairly presents, in all material respects, the financial condition and

results of operations of the Company.”

       44.     Corresponding with the 2020 10-K, DraftKings issued a press release announcing

the Company’s fourth quarter and full year 2020 results and raising its 2021 revenue guidance.

The press release stated, in relevant part:

       For the three months ended December 31, 2020, DraftKings reported revenue of
       $322 million, an increase of 146% compared to $131 million during the same
       period in 2019. After giving pro forma effect to the business combination with
       SBTech (Global) Limited (“SBTech”) and Diamond Eagle Acquisition Corp.
       which was completed on April 23, 2020, as if it had occurred on January 1, 2019,
       revenue grew 98% compared to the three months ended December 31, 2019.

       “With a favorable fourth quarter sports calendar and strong marketing execution,
       DraftKings was able to generate tremendous customer acquisition and engagement
       that propelled us to $322 million in fourth quarter revenue, a 98% year over year
       increase,” said Jason Robins, DraftKings’ co-founder, CEO and Chairman of the
       Board. “In the fourth quarter of 2020, we saw MUPs increase 44% to 1.5 million
       and ARPMUP increase 55% to $65. We are raising our revenue outlook for 2021
       due to our expectation for continued growth, the outperformance of our core
       business and newly launched states that were not included in our previous
       guidance.”

       45.     That same day, DraftKings hosted an earnings call with investors and analysts to

discuss the Company’s Q4 2020 results (the “Q4 2020 Earnings Call”). During the scripted portion

of the Q4 2020 Earnings Call, Defendant Robins stated, in relevant part:

       Our list of accomplishments in 2020 is impressive. We completed the business
       combination with SBTech and became a publicly traded company in April. We are
       well on our way to completing the integration of the two companies from a team
       organization and business standpoint, and are progressing with the migration to our
       own in-house sports betting engine, which we expect will be complete by the end
       of the third quarter in 2021.

                                              ***




                                                15
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 16 of 34




       We exceeded our expectations in 2020. Pro forma revenue grew nearly 50% to $644
       million versus $432 million last year. Both MUPs and ARPMUP grew 29% in
       2020. We had a strong close to the year with Q4 revenue growing almost 100%
       year-over-year, and MUPs and ARPMUP growing 44% and 55%, respectively, in
       the quarter.

       Revenue for the year was almost $95 million higher than the midpoint of our
       guidance. These results were due to overperformance in our core business as well
       as multiple assumptions on external factors that broke our way, such as the sports
       calendar, the extension of mobile registration, Illinois and better-than-expected
       whole percentage in online sports book.

       46.     On May 7, 2021, DraftKings issued a press release announcing the Company’s Q1

2021 results and raising its 2021 revenue guidance. The press release stated, in relevant part:

       For the three months ended March 31, 2021, DraftKings reported revenue of $312
       million, an increase of 253% compared to $89 million during the same period in
       2020. After giving pro forma effect to the business combination with SBTech
       (Global) Limited (“SBTech”) and Diamond Eagle Acquisition Corp. which was
       completed on April 23, 2020, as if it had occurred on January 1, 2019, revenue grew
       175% compared to the three months ended March 31, 2020.

       “DraftKings is off to an outstanding start in 2021,” said Jason Robins, DraftKings’
       co-founder, CEO and Chairman of the Board. “We continued to make progress and
       remain on track with the migration to our own in-house proprietary sports betting
       engine, strengthened our content and technology capabilities with the acquisitions
       of VSiN and BlueRibbon Software, and invested in further differentiating our
       product offering with the upcoming rollout of social functionality in our DFS and
       mobile Sportsbook apps.”

       Jason Park, DraftKings’ Chief Financial Officer, added, “Our $312 million in first
       quarter revenue, 114% increase in MUPs and 48% growth in ARPMUP reflect solid
       customer acquisition and retention as well as successful launches of mobile sports
       betting and iGaming in new states. We are raising our revenue outlook for 2021
       due to the outperformance of our core business in the first quarter and our
       expectation for continued healthy growth.”

       47.     That same day, DraftKings hosted an earnings call with investors and analysts to

discuss the Company’s Q1 2021 results (the “Q1 2021 Earnings Call”). During the scripted portion

of the Q1 2021 Earnings Call, Defendant Robins stated, in relevant part:

       DraftKings is off to an outstanding start in 2021. Revenue for the first quarter
       increased 175% year-over-year to 312 million on a pro forma basis. MUPs grew



                                                16
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 17 of 34




        114% and ARPMUP grew 48%. These results reflect continued over performance
        of our core business due to strong customer acquisition and retention as well as the
        successful launches of mobile sports betting and iGaming in Michigan and mobile
        sports betting in Virginia.

        48.       The statements referenced in ¶¶ 23-47 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operations, and compliance policies.                  Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) SBTech had

a history of unlawful operations; (ii) accordingly, DraftKings’ merger with SBTech exposed the

Company to dealings in black-market gaming; (iii) the foregoing increased the Company’s

regulatory and criminal risks with respect to these transactions; (iv) as a result of all the foregoing,

the Company’s revenues were derived, in part, from unlawful conduct and thus unsustainable; (v)

accordingly, the benefits of the Business Combination were overstated; and (vi) as a result, the

Company’s public statements were materially false and misleading at all relevant times.

                                         The Truth Emerges

        49.       On June 15, 2021, Hindenburg published a report entitled, “DraftKings: A $21

Billion SPAC Betting It Can Hide Its Black Market Operations.” The report alleged that the

Company’s merger with SBTech exposed DraftKings to dealings in black-market

gaming. Specifically, the report stated, in relevant part:

              •   SBTech accounted for ~25% of total revenue at the SPAC consummation
                  and was the only positive contributor to operating income, providing both
                  financial stability and technology to the deal.

              •   Unbeknownst to investors, DraftKings’ merger with SBTech also brings
                  exposure to extensive dealings in black-market gaming, money laundering
                  and organized crime.

              •   Based on conversations with multiple former employees, a review of SEC
                  & international filings, and inspection of back-end infrastructure at illicit




                                                   17
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 18 of 34




                 international gaming websites, we show that SBTech has a long and
                 ongoing record of operating in black markets.

             •   We estimate that roughly 50% of SBTech’s revenue continues to come from
                 markets where gambling is banned, based on an analysis of DraftKings’
                 SEC filings, conversations with former employees, and supporting
                 documents.

                                               ***

             •   We identified numerous black market clients of DraftKings’ “front” entity,
                 through searches on social media and back-end web infrastructure.

                                               ***

             •   DraftKings trades at a ~26x last twelve months (LTM) sales multiple and a
                 ~20x estimated 2021 sales multiple despite (i) no expectation of earnings
                 for years, (ii) intense competition, and (iii) regulatory risk. The company
                 posted net losses of $844 million in 2020 and $346 million last quarter.

             •   Insiders have dumped over $1.4 billion in stock since the company went
                 public a little over a year ago, with SBTech’s founder leading the pack,
                 having personally sold ~$568 million in shares.

                                               ***

             •   We think DraftKings has systematically skirted the law and taken elaborate
                 steps to obfuscate its black market operations. These violations appear to be
                 continuing to this day, all while insiders aggressively cash out amidst the
                 market froth.

       50.       The Hindenburg report explained that SBTech entered into Asian black markets in

2014. Indeed, the report stated, in relevant part:

       According to former employees, SBTech’s offering struggled to compete against
       competitors like Kambi, which had a robust team dedicated to analyzing and setting
       “in-game” betting odds and had more powerful technology. The competition
       pushed SBTech to seek business in markets where others were unwilling to operate,
       we were told.

       Despite the illegality of sports gambling in major Asian markets, SBTech’s own
       marketing materials suggest it had an expansive Asia-facing business at least as far
       back as 2014. SBTech’s website at the time advertised a “powerful turnkey Asian
       system” that accepted payment in currencies where gambling was clearly illegal.



                                                  18
        Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 19 of 34




                                              ***

       Specifically, according to the graphic on its website, SBTech accepted Vietnamese
       Dong and Indonesian Rupees – both currencies based in black market sports
       gambling jurisdictions.

       51.    The Hindenburg report continued to explain that the owner of SBTech spun out

certain of his gambling operations to set up a front entity to mask SBTech’s involvement in black

and unregulated markets. The report stated:

       According to a former business partner of SBTech, the prospect of doing business
       in the U.S. was the trigger for SBTech owner Shalom Meckenzie to spin out certain
       of his gambling operations to at least two separate entities. The entities were placed
       under the control of relatives or trusted confidantes and run by many of the same
       staff.

       Shortly after the Supreme Court hearing, on March 19, 2018, SBTech announced
       that Tom Light, the SVP of business development, was leaving to create a “new
       blockchain and gambling venture”.

                                              ***

       The venture was unnamed in the press release, but Maltese and Bulgarian corporate
       records show that Light began creating an entity called BTi days later. [1,2,3] It
       was later renamed CoreTech.

       One former employee who served in a product development role told us
       BTi/CoreTech was a “front” for SBTech’s illegal or unregulated markets:

              “Before SBTech joined with DraftKings, they split the grey
              market/unregulated…they [Bti] are a separate company marketing their
              white label solution to Middle East, South America, mostly China and
              Malaysia. Their technology provider is SBTech. Because SBTech is now on
              NASDAQ they don’t want Asia or the grey market to give it a bad influence.
              They want to be clean.”

       The same former employee told us that BTi/CoreTech acted as a customer of
       SBTech, which invoiced BTi/CoreTech, in an apparent effort to put a layer of legal
       separation between SBTech and its black market end customers.

       A second former employee, who worked as a data specialist at SBTech for several
       years, described BTi/CoreTech similarly. When asked how much of
       BTi/CoreTech’s revenue comes from black or grey markets he said:




                                                19
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 20 of 34




              “I would say almost all of it. Well over 90%”

       Despite the small legal market in Asia, DraftKings states in its SEC filings that an
       unnamed customer focused on Asian markets accounted for 46% of SBTech’s
       2019 revenue and 52% of SBTech’s 2020 revenue, but failed to disclose the name
       of the customer.[1] [Pg. 39, Pg. 40]

       When asked about this, the former employee speculated “…if it’s Asia it will have
       to be (BTi)…it must be through BTi”. To be clear, SBTech has several Asia-
       facing customers and “resellers” such as 10Bet, W88, and Gameplay, as we detail
       further. The opacity of DraftKings’ customer relationship disclosures has thus far
       masked the names of its top customers.

       The implication either way is that black and unregulated market revenue and
       profitability, which includes BTi/CoreTech, represented and still represents a major
       portion of SBTech’s financials since DraftKings went public.

       The former employee added that the new focus on adding blockchain to the
       gambling offering was because operators in black markets had requested
       cryptocurrency options to make moving money easier. Crypto has emerged as the
       medium of choice for illicit money transfers, given the lack of oversight.

       BTi/CoreTech was set up across town from SBTech’s office in Sofia, Bulgaria, 4.5
       miles (7.2 km) away, per Bulgarian corporate records.

(Emphasis in original.)

       52.     Further, the Hindenburg report explained that, despite SBTech’s claims it was

separate from BTi/CoreTech, multiple employees and customers described BTi/CoreTech as either

an affiliate or subsidiary of SBTech, or used the name BTi interchangeably with SBTech. For

example, the Hindenburg report stated:

       Despite the ostensible separation, many employees seemed to be under the
       impression that they worked for SBTech.

       This includes BTi/CoreTech’s current CEO, Amir Vaknin (who, according to his
       LinkedIn, never worked for SBTech). Nonetheless, he announced he was searching
       to hire employees for SBTech around the time that BTi/CoreTech was formed.

(Emphasis in original.)




                                               20
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 21 of 34




       53.     The Hindenburg report indicated that Hindenburg was able to corroborate accounts

by former employees who claimed that “the renaming and re-branding of parts of SBTech to BTi

to CoreTech – was an effort to separate the entity’s ‘behind the scenes’ black market operations to

pave the way for a U.S. deal partner like DraftKings’, with its polished and clean exterior.”

Specifically, the Hindenburg report provided a number of corroborating examples:

       Example 1: BTi’s Sportsbook Is Advertised Through a Site Linked To A Recent
       Raid on An Alleged Illegal Operator in Thailand

                                             ***

       Example 2: 12Bet, A Site Tied To Triads And At The Center Of A Swiss Money
       Laundering Investigation, Advertises Its Use of BTi’s Technology

                                             ***

       Example 3: Gaming Site Fun88, Linked To An Illegal Gaming Raid In Vietnam,
       Also Advertises Its Use of BTi’s Platform

                                             ***

       Example 4: SBTech Claimed to Oregon Regulators That Its Customer 10Bet Did
       Not Derive Revenue From China (A Major Black Market) Using SBTech’s
       Software

       We Found Multiple Chinese-Facing 10Bet Sites Where Backend Web
       Infrastructure Demonstrates SBTech’s Involvement

                                             ***

       Example 4 (Cont’d): 10bet, A Sports Betting Firm With Apparent Ongoing
       Operations in China, Was Launched By SBTech Founder Shalom Meckenzie

       In Mid-2018, Meckenzie Stepped Down From 10Bet And Transferred His Shares
       to His Brother To (Once Again) Obfuscate The Connection

       DraftKings Continues to Do Business With the Entity, Per Its SEC Filings

                                             ***

       Example 5: SBTech Operated in Iran For Years, According to Multiple Former
       Employees, Contrary to Its Representations to Oregon State Regulators



                                                21
          Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 22 of 34




        54.     In its conclusion, the Hindenburg report further elaborated on SBTech’s unlawful

activity, stating, in relevant part:

        One issue with partnering with black market betting operators is that such
        businesses are not just engaged in illegal betting. These operators almost by
        definition are engaged in money laundering, and often additional lines of
        underground business activity.

        As one former employee told us succinctly, SBTech founder Meckenzie and his
        affiliate entities have “sold to plenty of mobs”.

        The same former employee explained that DraftKings and its SPAC sponsors must
        have either known the issues with SBTech’s black market operations or were
        grossly negligent in their diligence:

                “I would be really, really, really surprised if they didn’t know. In fact, it
                would be really, really amateur of them if they didn’t investigate that.
                Presumably they knew and…helped facilitate hiding it or turned a blind eye
                to it… but they must have known.”

        DraftKings has never identified the nature of its BTi/CoreTech relationship in any
        of its SEC filings – not as an affiliate or subsidiary of SBTech or in any other way
        as relevant to DraftKings’ SPAC combination with SBTech. It also has not
        provided transparency regarding the markets SBTech and its other “resellers” and
        affiliates operate in, and their respective contributions to the public company.

        Given the importance of SBTech to DraftKings’ top and bottom-line, it is virtually
        impossible to fathom that DraftKings was and continues to remain unaware of its
        ongoing relationship with BTi/CoreTech and its illicit operators.

        Yet rather than disclose anything about these relationships, the company instead
        appears to have created a complex web of misinformation to conceal them.

(Emphasis in original.)

        55.     Following publication of the Hindenburg report, DraftKings’ stock price fell $2.11

per share, or 4.17%, to close at $48.51 per share on June 15, 2021.

        56.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.



                                                 22
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 23 of 34




                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        57.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired DraftKings securities during the Class Period (the “Class”); and were damaged upon the

revelation of the alleged corrective disclosures. Excluded from the Class are Defendants herein,

the officers and directors of the Company, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

        58.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, DraftKings securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by DraftKings or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        59.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        60.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.




                                                  23
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 24 of 34




       61.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

             •     whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

             •     whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of DraftKings;

             •     whether the Individual Defendants caused DraftKings to issue false and
                   misleading financial statements during the Class Period;

             •     whether Defendants acted knowingly or recklessly in issuing false and misleading
                   financial statements;

             •     whether the prices of DraftKings securities during the Class Period were
                   artificially inflated because of the Defendants’ conduct complained of herein; and

             •     whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

       62.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       63.       Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

             •     Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

             •     the omissions and misrepresentations were material;

             •     DraftKings securities are traded in an efficient market;



                                                   24
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 25 of 34




              •     the Company’s shares were liquid and traded with moderate to heavy volume
                    during the Class Period;

              •     the Company traded on the NASDAQ and was covered by multiple analysts;

              •     the misrepresentations and omissions alleged would tend to induce a reasonable
                    investor to misjudge the value of the Company’s securities; and

              •     Plaintiff and members of the Class purchased, acquired and/or sold DraftKings
                    securities between the time the Defendants failed to disclose or misrepresented
                    material facts and the time the true facts were disclosed, without knowledge of
                    the omitted or misrepresented facts.

        64.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        65.       Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                               COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        66.       Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        67.       This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        68.       During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under


                                                   25
           Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 26 of 34




which they were made, not misleading; and employed devices, schemes and artifices to defraud in

connection with the purchase and sale of securities. Such scheme was intended to, and, throughout

the Class Period, did: (i) deceive the investing public, including Plaintiff and other Class members,

as alleged herein; (ii) artificially inflate and maintain the market price of DraftKings securities;

and (iii) cause Plaintiff and other members of the Class to purchase or otherwise acquire

DraftKings securities and options at artificially inflated prices. In furtherance of this unlawful

scheme, plan and course of conduct, Defendants, and each of them, took the actions set forth

herein.

          69.   Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for DraftKings securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about DraftKings’ finances and business prospects.

          70.    By virtue of their positions at DraftKings, Defendants had actual knowledge of

the materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant




                                                 26
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 27 of 34




knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

       71.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of DraftKings, the Individual Defendants had knowledge of the details of

DraftKings’ internal affairs.

       72.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.     Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

DraftKings. As officers and/or directors of a publicly-held company, the Individual Defendants

had a duty to disseminate timely, accurate, and truthful information with respect to DraftKings’

businesses, operations, future financial condition and future prospects.      As a result of the

dissemination of the aforementioned false and misleading reports, releases and public statements,

the market price of DraftKings securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning DraftKings’ business and financial condition which were

concealed by Defendants, Plaintiff and the other members of the Class purchased or otherwise

acquired DraftKings securities at artificially inflated prices and relied upon the price of the

securities, the integrity of the market for the securities and/or upon statements disseminated by

Defendants, and were damaged thereby.

       73.     During the Class Period, DraftKings securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares




                                                27
           Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 28 of 34




of DraftKings securities at prices artificially inflated by Defendants’ wrongful conduct. Had

Plaintiff and the other members of the Class known the truth, they would not have purchased or

otherwise acquired said securities, or would not have purchased or otherwise acquired them at the

inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the

Class, the true value of DraftKings securities was substantially lower than the prices paid by

Plaintiff and the other members of the Class. The market price of DraftKings securities declined

sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class

members.

          74.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          75.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

          76.   Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

          77.   During the Class Period, the Individual Defendants participated in the operation

and management of DraftKings, and conducted and participated, directly and indirectly, in the

conduct of DraftKings’ business affairs. Because of their senior positions, they knew the adverse




                                                 28
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 29 of 34




non-public information about DraftKings’ misstatement of income and expenses and false

financial statements.

       78.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to DraftKings’

financial condition and results of operations, and to correct promptly any public statements issued

by DraftKings which had become materially false or misleading.

       79.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which DraftKings disseminated in the marketplace during the Class Period

concerning DraftKings’ results of operations.        Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause DraftKings to engage in the wrongful acts

complained of herein. The Individual Defendants, therefore, were “controlling persons” of

DraftKings within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market price of

DraftKings securities.

       80.     Each of the Individual Defendants, therefore, acted as a controlling person of

DraftKings. By reason of their senior management positions and/or being directors of DraftKings,

each of the Individual Defendants had the power to direct the actions of, and exercised the same

to cause, DraftKings to engage in the unlawful acts and conduct complained of herein. Each of

the Individual Defendants exercised control over the general operations of DraftKings and

possessed the power to control the specific activities which comprise the primary violations about

which Plaintiff and the other members of the Class complain.




                                                29
         Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 30 of 34




       81.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by DraftKings.


                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: July 2, 2021                                     Respectfully submitted,

                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        Thomas H. Przybylowski
                                                        600 Third Avenue
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        jalieberman@pomlaw.com
                                                        ahood@pomlaw.com
                                                        tprzybylowski@pomlaw.com

                                                        Attorneys for Plaintiff




                                                   30
Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 31 of 34
Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 32 of 34
        Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 33 of 34



DraftKings Inc. (DKNG)                                                      Rodriguez, Kent J.

                                  List of Purchases and Sales

      Transaction                                     Number of            Price Per
         Type            Date                         Shares/Unit         Share/Unit

       Purchase                 4/12/2021                           100                $58.1700
       Purchase                 4/13/2021                            50                $58.9100
       Purchase                 4/13/2021                            50                $58.8500
       Purchase                 4/13/2021                            50                $58.8300
       Purchase                 4/13/2021                            50                $58.9400
       Purchase                 4/13/2021                            50                $59.0500
       Purchase                 4/13/2021                           100                $58.8800
       Purchase                 4/14/2021                            50                $60.4200
       Purchase                 4/14/2021                            50                $60.2100
       Purchase                 4/14/2021                            50                $59.6700
       Purchase                 4/14/2021                            50                $59.6500
       Purchase                 4/14/2021                           100                $59.7500
       Purchase                 4/14/2021                           100                $60.0500
       Purchase                 4/14/2021                           100                $59.9493
       Purchase                 4/16/2021                            50                $58.0600
       Purchase                 4/16/2021                            50                $58.1500
       Purchase                 4/16/2021                            50                $58.0999
       Purchase                 4/16/2021                            50                $57.9799
       Purchase                 4/16/2021                            50                $57.9700
       Purchase                 4/16/2021                            50                $57.9897
       Purchase                 4/16/2021                            50                $58.1500
       Purchase                 4/16/2021                            50                $58.1500
       Purchase                 4/16/2021                            50                $58.1200
       Purchase                 4/16/2021                           100                $58.3500
       Purchase                 4/16/2021                           100                $58.2900
       Purchase                 4/19/2021                            50                $56.0500
       Purchase                 4/19/2021                            50                $56.2500
       Purchase                 4/19/2021                            50                $56.4800
       Purchase                 4/19/2021                            50                $56.5600
       Purchase                 4/19/2021                           100                $56.0390
       Purchase                 4/19/2021                           100                $55.7630
       Purchase                 4/19/2021                           100                $55.9800
       Purchase                 4/20/2021                           100                $55.6800
       Purchase                 4/21/2021                            50                $55.3900
       Purchase                 4/22/2021                             6                $57.2450
       Purchase                 4/22/2021                            44                $57.2500
       Purchase                 4/23/2021                            50                $57.9800
       Purchase                 4/23/2021                            50                $57.7799
       Purchase                 4/23/2021                            50                $57.9799
       Purchase                 4/23/2021                            50                $57.9000
       Purchase                 4/23/2021                            50                $57.9999
       Purchase                 4/23/2021                           100                $57.8879
       Purchase                 4/28/2021                           100                $58.5300
       Purchase                 4/29/2021                            50                $58.5499
       Purchase                 4/29/2021                            50                $56.8699
       Purchase                  5/3/2021                            50                $57.4499
       Purchase                  5/3/2021                            50                $57.2100
       Purchase                  5/3/2021                            25                $57.4500
       Purchase                  5/3/2021                            25                $57.2600
       Purchase                  5/3/2021                            25                $56.8500
       Purchase                  5/6/2021                            25                $54.7300



                                            Page 1 of 2
        Case 1:21-cv-05739-PAE Document 1 Filed 07/02/21 Page 34 of 34



DraftKings Inc. (DKNG)                                                        Rodriguez, Kent J.

                                  List of Purchases and Sales

      Transaction                                     Number of              Price Per
         Type            Date                         Shares/Unit           Share/Unit

       Purchase                  5/6/2021                             50                 $52.6900
       Purchase                  6/9/2021                             50                 $54.9000
       Purchase                  6/9/2021                             50                 $55.2000
       Purchase                 6/10/2021                             50                 $54.6500
         Sale                   4/13/2021                           (100)                $58.6600
         Sale                   4/13/2021                           (100)                $59.0659
         Sale                   4/13/2021                            (50)                $59.1700
         Sale                   4/13/2021                            (50)                $58.9600
         Sale                   4/13/2021                            (50)                $58.8867
         Sale                   4/13/2021                            (50)                $59.0601
         Sale                   4/14/2021                           (100)                $60.0001
         Sale                   4/14/2021                           (100)                $60.2601
         Sale                   4/14/2021                           (100)                $60.0701
         Sale                   4/14/2021                            (50)                $59.9900
         Sale                   4/14/2021                            (50)                $60.4600
         Sale                   4/14/2021                            (50)                $59.8200
         Sale                   4/15/2021                           (100)                $60.2000
         Sale                   4/16/2021                           (100)                $58.6930
         Sale                   4/16/2021                           (100)                $58.3901
         Sale                   4/16/2021                            (50)                $58.1390
         Sale                   4/16/2021                            (50)                $58.2750
         Sale                   4/16/2021                            (50)                $58.1401
         Sale                   4/16/2021                            (50)                $58.0601
         Sale                   4/16/2021                            (50)                $58.0100
         Sale                   4/16/2021                            (50)                $58.1216
         Sale                   4/16/2021                            (50)                $58.2250
         Sale                   4/16/2021                            (50)                $58.1850
         Sale                   4/19/2021                           (100)                $56.1001
         Sale                   4/19/2021                           (100)                $55.9166
         Sale                   4/19/2021                           (100)                $56.0121
         Sale                   4/19/2021                            (50)                $58.2810
         Sale                   4/19/2021                            (50)                $56.1650
         Sale                   4/19/2021                            (50)                $56.3315
         Sale                   4/19/2021                            (50)                $56.5750
         Sale                   4/20/2021                           (100)                $55.7001
         Sale                   4/20/2021                            (50)                $56.8400
         Sale                   4/21/2021                            (50)                $55.4411
         Sale                   4/22/2021                            (50)                $57.3500
         Sale                   4/23/2021                           (100)                $58.1201
         Sale                   4/23/2021                            (50)                $58.1691
         Sale                   4/23/2021                            (50)                $58.0167
         Sale                   4/23/2021                            (50)                $58.0901
         Sale                   4/23/2021                            (50)                $58.0710
         Sale                   4/23/2021                            (50)                $58.0501
         Sale                   4/28/2021                           (100)                $58.6500
         Sale                    5/3/2021                            (50)                $57.5500
         Sale                    5/3/2021                            (50)                $57.3500
         Sale                    5/3/2021                           (100)                $57.8450
         Sale                    6/9/2021                            (50)                $55.0400
         Sale                    6/9/2021                            (50)                $55.3300
         Sale                   6/15/2021                            (50)                $46.9400



                                            Page 2 of 2
